DETAILED ACTION

The Applicant’s amendment filed on June 14, 2021 was received.  Claims 1-48 and 51-55 are now canceled.  Claim 49 was amended.  Claims 56-73 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued November 2, 2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark St. Amour on June 21, 2021.
The application has been amended as follows: 
In claim 72, line 3, “the printhead at a coating agent pressure” has been replaced with --the printhead, the coating agent pressure--. 
In claim 73, line 2, “the printhead at a specified flow rate that provides an exit velocity” has been replaced with --the printhead such that the specified flow rate provides an exit velocity--. 


 
Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Rademacher et al., Herre et al. and Medard et al. on claims 20, 22-24, 26-27, 29-31, 33-35, 38-40, 42-43, 46, 48-49 and 51-55 are withdrawn, because claims have been amended or canceled.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Rademacher et al., Herre et al., Medard et al. and Bahr on claims 28 and 32 are withdrawn, because claims have been canceled.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Rademacher et al., Herre et al., Medard et al. and Snaper et al. on claims 36-37 are withdrawn, because claims have been canceled.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Rademacher et al., Herre et al., Medard et al. and Murayama et al. on claim 41 is withdrawn, because claim has been canceled.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Rademacher et al., Herre et al., Medard et al. and Gazeau et al. on claim 50 is withdrawn, because claims has been canceled.

Reasons for Allowance
Claims 49-50 and 56-73 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 49, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the coating agent pump defines a time constant that is a period of time which elapses between a change in desired delivery quantity and 
With regards to the time constant, this was interpreted as a system parameter, where concept is discussed in Instrument Engineers' Handbook (4th Edition) - Process Control and Optimization, Volume 2 - 2.1.3.5 Process Time Constant. (pp. 99-102).
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.